Citation Nr: 1128633	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  02-05 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to September 1974, November 1975 to November 1977, and August 1987 to December 2000.

This matter was originally on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In September 2009, the Board remanded the issue on appeal for further development.  Since then, the development has been completed and the issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right eye disability is manifested by congenital amblyopia and central serous retinopathy.

3.  Congenital amblyopia clearly and unmistakably pre-existed the Veteran's service and was clearly and unmistakably not aggravated in service.

4.  Central serous retinopathy is related to the Veteran's service.



CONCLUSIONS OF LAW

1.  Congenital amblyopia was not incurred in or aggravated in active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Central serous retinopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  July 2006 and November 2009 letters fully satisfied the duty to notify provisions prior to the adjudication of the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.  With regard to the Veteran's claim, VA medical opinions were obtained in August 2000, February 2010, November 2010, and March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that collectively the VA opinions obtained in this case are adequate as they were predicated on a full reading of the Veteran's claims file and the statements of the appellant.  The reports also provide a complete rationale for the medical opinions given and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Further, although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his current right eye disability is related to service.  He reports vision loss that he believes was incurred in or aggravated by service.

A review of the Veteran's service treatment records shows multiple notations regarding treatment of the right eye.  A November 26, 1968 Report of Medical Examination indicates that the Veteran's eyes were evaluated as normal but his right eye distant vision was 20/40 and his right eye near vision was J- 6.  It was also noted that the Veteran failed color vision test.  A summary of defects noted distant vision E2 and color vision E1.  Nonetheless, the Veteran was deemed qualified for enlistment.  On the Report of Medical History completed in conjunction with the enlistment examination, the Veteran noted eye trouble.  The examiner noted that the right eye "drifts".

In June 1969, the Veteran was diagnosed with right exotropia, right amblyopia, anisometropia, and hyperopia.  A May 1970 medical records notes that the Veteran had history of "XT" since childhood and was treated with a patch as a child and that the Veteran wished to have surgery to correct.  In July 1970, the Veteran underwent a 6 mm. right medial rectus resection and a 6 mm. right lateral rectus muscle recession.  In November 1992, the Veteran was diagnosed with right eye follicular conjunctivitis.

The Report of Medical History completed in May 2000 for the Veteran's retirement indicates the Veteran's eyes were evaluated as normal but distant vision of the right eye was 20/100+ corrected to 20/25, and near vision was 20/60 corrected to 20/20+.  The Report of Medical History completed in conjunction with the Veteran's retirement examination noted that he wore corrective lenses and that he had eye surgery to correct vision.  The examiner noted current prescription for glasses and eye surgery in 1970 without sequele and that was not considered disabling.

A post-service August 2000 VA examination report noted a history of corrective eye surgery at age 19, prior to service.  The examiner diagnosed hyperopic anisometropic amblyopia of the right eye with secondary constant large angle exotropia.  He recommended the Veteran for contact lenses in conjunction with glasses with prismatic correction.  He did not provide a medical nexus opinion.

In a February 2010 VA examination report, the examiner assessed amblyopia of the right eye, long term, with a history of exotropia surgery prior to service.  He noted that the amblyopia accounted for the majority of the right eye vision loss.  The examiner also diagnosed exudative macular degeneration right eye accounting for approximately one line of loss of visual acuity.  He referred the patient to a retinal specialist for further care.

In a March 2010 ophthalmology follow-up note, a retinal specialist assessed possible right eye exudative macular degeneration versus CSR/PED (central serous retinopathy/pigment epithelial detachments).

In November 2010, the prior VA examiner provided an addendum opinion referencing the March 2010 diagnoses provided by the retinal specialist.  He concluded that, based on the physical evidence from prior examinations of record, it was at least as likely as not that the Veteran's vision loss was, at least in part, due to central serious retinopathy (CSR).  He noted that CSR is a condition encountered in psychologically stressed males and opined, in essence, that it was at least as likely as not incurred during service.

In March 2011, the VA examiner provided an additional addendum report.  He opined that the Veteran's amblyopia was congenital in nature and did not increase in severity beyond the natural progression during active service, but may have improved after the inservice corrective eye surgery.  With regard to CSR, the examiner, in essence, confirmed the diagnosis of CSR and once more related the diagnosis in service.  The examiner concluded that it was at least as likely as not that the stress that the Veteran encountered during service could be related to his current diagnosis of CSR.

Upon review, the Board finds that the VA examiner's medical opinion probative as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the Board finds the VA examiner's opinion is fully supported by the evidence of record.  

As noted above, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  In this case, the evidence of record, including service treatment records, indicates that the Veteran's congenital amblyopia preexisted service.  A service entrance examination report clearly noted the Veteran's history of corrective right eye surgery as well as a current eye drift.  Therefore, the presumption as to soundness on entrance does not attach in this case.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Board must next determine whether the Veteran's preexisting congenital amblyopia underwent an increase in severity during his active military service, thereby triggering the presumption of aggravation.  38 U.S.C.A. § 1153; see Maxson v. West, 12 Vet. App. 453 (1999) (the presumption of aggravation is generally triggered by evidence that a preexisting disability has undergone an increase in severity in service); see also Sondel v. West, 13 Vet. App. 213 (1999).

While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no medical evidence or opinion suggesting that such aggravation occurred in this case.

In this case, the only probative medical evidence of record shows that the Veteran's preexisting congenital amblyopia was not aggravated by service.  In fact, the VA examiner opined that the Veteran's condition was improved as a result of inservice corrective eye surgery.  The only other evidence in the claims file alleging that the Veteran's preexisting congenital amblyopia was aggravated during service consists of the Veteran's own statements.  It is well settled, however, that lay persons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2010).  The Veteran's statements are accordingly lacking in probative value.  Thus, service connection for congenital amblyopia cannot be granted.

Notably; however, the Veteran's right eye disability is manifested by a second diagnosis of central serous retinopathy (CSR).  As noted above, the VA examiner provided a medical opinion relating the Veteran's current CSR, which is partially responsible for his current vision loss, to stress incurred in service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the evidence to be supportive of the Veteran's claim for service connection for CSR of the right eye.  In this regard, the probative VA medical opinion of record associates the Veteran's current right eye CSR to service.  Of further significance to the Board in this matter is the fact that the claims folder contains no refuting (or negative) medical opinion.  Thus, service connection for a CSR of the right eye is warranted in this case.  




ORDER

Service connection for congenital amblyopia is denied.

Service connection for central serous retinopathy (CSR) is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


